IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-91,197-01 AND WR-91,197-02


                      EX PARTE JONATHAN HOSS KIBLER, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
             CAUSE NOS. F-2002-1689-D WHC 1 AND F-2002-1690-D WHC 1
             IN THE 362ND DISTRICT COURT FROM DENTON COUNTY


        Per curiam.


                                              ORDER

        Applicant pleaded guilty to two charges of indecency with a child by exposure in exchange

for deferred adjudication community supervision. He was later adjudicated guilty and sentenced to

concurrent two-year sentences after adjudication. Applicant did not appeal his convictions.

Applicant filed these applications for writs of habeas corpus in the county of conviction, and the

district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that he is being improperly required to register for life as a sex offender,

due to an erroneous interpretation of Article 62.101(a)(4) of the Texas Code of Criminal Procedure.

Article 62.101(a)(4) states that a person is required to register for life if the person has a reportable

conviction for an offense under Section 21.11(a)(2) of the Texas Penal Code and, "before or after
                                                                                                     2

the person is convicted or adjudicated for the offense under Section 21.11(a)(2), Penal Code, the

person receives or has received another reportable conviction or adjudication. . . for an offense or

conduct that requires registration under this chapter[.]" Applicant argues that the language "before

or after the person is convicted" does not contemplate the use of convictions received at the same

time. We order that this application be filed and set for submission to determine whether a person

who is convicted of multiple charges of indecency with a child by exposure adjudicated at the same

time is properly considered to have received multiple convictions "before or after" conviction as

described in Article 62.101(a)(4) . The parties shall brief these issues. Oral argument will not be

permitted.

       Applicant appears to be represented by counsel. If not, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him. See TEX . CODE CRIM . PROC. art. 26.04. Within sixty days

from the date of this order, the trial court shall send to this Court a supplemental transcript

containing a confirmation that Applicant is represented by counsel, the order appointing counsel, or

a statement that Applicant is not indigent or does not want to be represented by counsel. All briefs

shall be filed with this Court within ninety days from the date of this order.



Filed: May 6, 2020
Do not publish